         Case 1:19-cv-00864-KG-LF Document 15 Filed 10/10/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

PROGRESSIVE DIRECT INSURANCE
COMPANY     d/b/a PROGRESSIVE
NORTHERN INSURANCE COMPANY,
                  Plaintiff,
v.                                                         No. 1:19-CV-00864-JHR-LF


MESHA L. GERKEN,
                              Defendant,
and,

MESHA L. GERKEN,
              Counter-Plaintiff,
v.

PROGRESSIVE DIRECT INSURANCE
COMPANY     d/b/a    PROGRESSIVE
NORTHERN INSURANCE COMPANY,
               Counter-Defendant,
and,

MESHA GERKEN, BRENDAN STARKEY,
and HEATHER STARKEY,
               Third-Party Plaintiffs,
v.

DOMENIC    CHARLES MILES and
PROGRESSIVE DIRECT INSURANCE
COMPANY,    d/b/a    PROGRESSIVE
NORTHERN INSURANCE COMPANY,
               Third-Party Defendants.


       RESPONSE IN OPPOSITION TO MOTION TO DISMISS BY THIRD-PARTY
                       DEFENDANT DOMENIC MILES

        Defendant/Counter-Plaintiff/Third-Party Plaintiff Mesha L. Gerken, Third-Party Plaintiff

Brendan Starkey and Third Party Plaintiff Heather Starkey (hereinafter the “Gerken-Starkey

Family”), through counsel, Aequitas Law of New Mexico, LLC (David Z. Ring), for their
           Case 1:19-cv-00864-KG-LF Document 15 Filed 10/10/19 Page 2 of 5



Response in Opposition to Third-Party Defendant Domenic Miles’ Motion to Dismiss, aver as

follows:

                                   FACTUAL BACKGROUND

       Third-Party Defendant Domenic Miles correctly asserted that a “plaintiff must file suit

against any defendant for personal injury within three years of accrual of the action,” Mot. at p. 5

(citing NMSA 1978, § 37-1-8). Defendant goes on to argue that “[b]ecause the alleged incidents

giving rise to the Third-Party Plaintiffs’ damages took place on October 12, 2015, they had until

October 12, 2018 to file their Complaint naming this Defendant; their Third-Party Complaint […]

was not filed until July 7, 2019. Accordingly, this Third-Party Defendant is entitled to dismissal

of Third-Party Plaintiffs’ claims.” Id. For the reasons set forth herein, Third-party Defendant’s

Motion should be denied.

                                            ANALYSIS

       I.       The Court should Not Consider the Motion to Dismiss Until it has Ruled on the
                Pending Motion to Remand.

       The Gerken-Starkey Family incorporate by reference the arguments presented in the

Motion to Stay, filed concurrently herewith. For the reasons set forth therein, the Court should

reserve ruling on the Motion to Dismiss until it has determined that the instant case is properly

before it. This is particularly true given that the standard for judging the sufficiency of the

Complaint is different under New Mexico’s “notice pleading” jurisprudence and this Court’s

“plausibility” standard. Valles v. Silverman, 2004-NMCA-019, ¶ 18, 135 N.M. 91, 84 P.3d 1056

(stating that New Mexico’s “standard is one of notice pleading: ‘general allegations of conduct are

sufficient, as long as they show that the party is entitled to relief and are sufficiently detailed to

give the parties and the court a fair idea of the plaintiffs complaint and the relief requested.”)




                                                  2
        Case 1:19-cv-00864-KG-LF Document 15 Filed 10/10/19 Page 3 of 5



       II.     Third-Party Defendant Ignores the Effect of the Filing of Mesha Gerken,
               Brendan Starkey and Heather Starkey’s Original Complaint against Domenic
               Miles and Progressive on the Limitations Period.

       Third-Party Defendant would like the Court to solely consider the Verified First Amended

Complaint which has a section entitled “Third Party Complaint” in one of two state cases in order

to calculate the requisite filing deadline. However, the limitations period in which claims could be

brought against Domenic Miles was extended by the filing of the original pro se Complaint in a

related action filed by Plaintiffs Mesha Gerken, Brendan Starkey and Heather Starkey (Second

Judicial District Court Case No. D-202-CV-2018-07455). This filing, which is subject to a separate

removal claim, included claims of harm by Domenic Miles against each Plaintiff—including Mr.

Miles’ closed fist strike against a minor child restrained in his seat, Brendan Starkey. While the

pro se Complaint had some technical problems, it fairly placed Domenic Miles on notice of the

claims made against him by each of the Plaintiffs therein. And its filing tolled the limitations

period, as did his incapacity. Again, should the Court grant the Motion to Remand, the state court

will be asked to rule on the effect of the other case filing on the limitations period under the more

lenient “notice-pleading” standard.

       III.    Third-Party Defendant Ignores the Fact that the Limitations Period for Fraud
               (Count IX) in Mesha Gerken, Brendan Starkey and Heather Starkey’s Complaint
               against Domenic Miles and Progressive has a Four-Year Limitations Period from
               the Date Discovered.

       As agreed above, the limitations period for personal injury resulting from negligence is

three years. However, the limitations period for fraud, as alleged in Count IX of the Amended

Complaint is four (4) years. NMSA 1978, § 37-1-4. The July 7, 2019 filing of the amended

complaint fell within the four (4) year statute of limitations. Count IX is not subject to dismissal

based upon the limitations period.




                                                 3
         Case 1:19-cv-00864-KG-LF Document 15 Filed 10/10/19 Page 4 of 5



        IV.     Third-Party Defendant Ignores the Fact that the Limitations Period for Property
                Damage included in Count IV and Count V in Mesha Gerken, Brendan Starkey
                and Heather Starkey’s Complaint against Domenic Miles has a Four-Year
                Limitations Period.

        Although the personal injury claims in Counts IV and Counts V are subject to a three (3)

year limitations period, the property damage claims made therein are subject to a four (4) year

limitation. NMSA 1978, § 37-1-4. The property damage portions of Counts IV and V are not

subject to dismissal based upon the limitations period.

        V.      At the time that the Cause of Action Accrued Third-Party Defendant was a
                Resident of New Mexico. He thereafter Vacated Himself from the State thereby
                Tolling the Limitations Period.

        Although the personal injury claims against Domenic Miles are generally subject to a three-

year limitations period, only the period of time during which Mr. Miles remained in New Mexico

is included. That is, when a resident of New Mexico vacates the state prior to the expiration of a

limitations period, the time during which he or she is not customarily present in the state is not

included in the calculation of the limitations period. NMSA 1978, § 37-1-9; Lindauer Mercantile

Co. v. Boyd, 1902, 11 N.M. 464, 70 P. 568 (If defendant, who was a resident of the state at the

time a cause of action accrues, removes himself from New Mexico, the time during which he is a

non-resident shall not be included in computing limitations). Having departed from New Mexico

after the accrual, but before the expiration of the limitations period, Domenic Miles may not seek

dismissal on the basis of the expiration of the limitations period. Heisel v. York, 1942, 46 N.M.

210, 125 P.2d 717 (In determining whether action on a note was barred by the New Mexico 6-year

statute of limitations, the time both the payee and maker lived in Texas could not be added to the

time they both resided in New Mexico, since during such period, the maker was “out of the state”

so as to toll the running of the statute of limitations).




                                                    4
        Case 1:19-cv-00864-KG-LF Document 15 Filed 10/10/19 Page 5 of 5



       VI.     The filing of the Complaint in the related case on October 11, 2018 may be
               considered in determining the effective limitations period under NMSA 1978, §
               37-1-14.

       Although the filing in Mesha Gerken, et al., v. Dominic Charles Miles, et al. has not yet

been dismissed, the Amended Complaint in this case may still be considered a “continuation”

thereof under § 37-1-14 such that the October 11, 2018 filing should be consider the operative date

for the claims made against all Defendants.

       WHEREFORE, The Gerken-Starkey Family requests that the Court delay consideration

of the Motion to Dismiss until after the Court has considered the pending Motion to Remand or,

in the alternative, that the Court deny the Motion as set forth herein.

                                                      Respectfully Submitted,
                                                      AEQUITAS LAW OF NEW MEXICO, LLC

                                                      “Electronically Filed”
                                                      /s/ David Z. Ring
                                                      Attorneys for Mesha L. Gerken, Brendan
                                                      Starkey, and Heather Starkey
                                                      5901 Wyoming Blvd NE Suite J-300
                                                      Albuquerque, NM 87109
                                                      (505) 263-8929
                                                      dave@aequitas.pro



                                     CERTIFICATE OF SERVICE

        Undersigned counsel certifies that counsel of record for Plaintiff has been served a copy of
the foregoing document through the Court’s CM/ECF electronic document filing and delivery
service on the date indicated in the Court-affixed header.

“Electronically Filed”
/s/ David Z. Ring___
Attorney for Mesha L. Gerken, Brendan Starkey, and Heather Starkey




                                                  5
